Title: To James Madison from William Tatham, 25 May 1810 (Abstract)
From: Tatham, William
To: Madison, James


25 May 1810, Norfolk. Sends JM papers “on the defence of Lynnhaven Bay, the Chesapeake, Norfolk, &c,” including a paper “which contemplates a co-operation by Fire rafts.” Lists seven more communications he will complete “if encouraged to do so,” ranging from field fortifications to an inland canal system. Asks for JM’s assistance, as he is without income and the administration has neglected him.
